DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
All of the 102 and 103 rejections set forth in the non-final rejection of 4/20/21, pages 2-8, paragraphs 2-10.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissenbaum et al. (US 2016/0257098) in view of Davis (US 3,168,982).
Nissenbaum discloses a drinking straw (paragraph [0267]), comprising:  a first (inner) layer constructed at least in part of a first biopolymer material; a second (central) 
Nissenbaum does not disclose a circumferentially wrapped outer film with the at least one central layer having a first end, a second end, and a longitudinal length extending between the first end and the second end, and wherein the at least one circumferentially wrapped outer film layer is adhesively adhered around the at least one central layer to define a spiral-wrapped construct having a plurality of adjacent wrap sections for the at least one circumferentially wrapped outer film layer along the longitudinal length of the at least one central layer.
Davis discloses a circumferentially wrapped outer film with the at least one central layer having a first end, a second end, and a longitudinal length extending between the first end and the second end, and wherein the at least one circumferentially wrapped outer film layer is adhesively adhered around the at least one central layer to define a spiral-wrapped construct having a plurality of adjacent wrap sections for the at least one circumferentially wrapped outer film layer along the longitudinal length of the at least one central layer (column 1, lines 43 – 61 and Figs. 1-3) in a drinking straw 
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a circumferentially wrapped outer film with the at least one central layer having a first end, a second end, and a longitudinal length extending between the first end and the second end, and wherein the at least one circumferentially wrapped outer film layer is adhesively adhered around the at least one central layer to define a spiral-wrapped construct having a plurality of adjacent wrap sections for the at least one circumferentially wrapped outer film layer along the longitudinal length of the at least one central layer in Nissenbaum in order to provide a straw that is economical, of pleasing appearance, convenient to use due to the flexibility of the body of the straw without kinking, a body that well spring open to its original cross-sectional shape if inadvertently collapsed, a body wall that is stretchable longitudinally as taught or suggested by Davis.
Davis discloses a drinking straw (column 1, lines 5-10) further including one or more support strips (13 from Figs. 2-3, column 1, lines 55-60), wherein the one or more support strips are constructed of a biopolymer or fiber-based material (the strip 13 is the same material as strip 12 which is composed of regenerated cellulose, column 1, lines 46-60), wherein the one or more support strips extend longitudinally along a length of the straw (strip13 is spirally disposed along the entire longitudinal length of the body 11 .
Claims 1-3, 5-11, 13-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW M570087, English translation of Description) in view of Davis (US 3,168,982).
Yang discloses a drinking straw (see English translation of Description page 1, 1st full paragraph), comprising:  a first (inner) layer constructed at least in part of a first biopolymer material; a second (central) layer constructed at least in part of a natural fiber-based material (since paper is fibrous); and a third layer constructed at least in part of a second biopolymer material (see English translation of Description page 1, 7-8th full paragraphs), wherein the first, second, and third layers provide a construct to promote biodegradability (see English translation of Descriptionpage 1, 7th full paragraph), wherein at least one of the first and third layers (or both) include a Poly-lactic-acid material (see English translation of Description page 1, 7-8th full paragraphs), further including an adhering element (see English translation of Description page 2, 1 – 2nd full paragraphs).
Yang does not disclose a circumferentially wrapped outer film with the at least one central layer having a first end, a second end, and a longitudinal length extending between the first end and the second end, and wherein the at least one circumferentially wrapped outer film layer is adhesively adhered around the at least one central layer to define a spiral-wrapped construct having a plurality of adjacent wrap sections for the at 
Davis discloses a circumferentially wrapped outer film with the at least one central layer having a first end, a second end, and a longitudinal length extending between the first end and the second end, and wherein the at least one circumferentially wrapped outer film layer is adhesively adhered around the at least one central layer to define a spiral-wrapped construct having a plurality of adjacent wrap sections for the at least one circumferentially wrapped outer film layer along the longitudinal length of the at least one central layer (column 1, lines 43 – 61 and Figs. 1-3) in a drinking straw (column 1, lines 5-10) for the purpose of providing a straw that is economical, of pleasing appearance, convenient to use due to the flexibility of the body of the straw without kinking, a body that well spring open to its original cross-sectional shape if inadvertently collapsed, a body wall that is stretchable longitudinally (column 1, lines 17-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a circumferentially wrapped outer film with the at least one central layer having a first end, a second end, and a longitudinal length extending between the first end and the second end, and wherein the at least one circumferentially wrapped outer film layer is adhesively adhered around the at least one central layer to define a spiral-wrapped construct having a plurality of adjacent wrap sections for the at least one circumferentially wrapped outer film layer along the longitudinal length of the at least one central layer in Yang in order to provide a straw that is economical, of pleasing appearance, convenient to use due to the flexibility of the 
Davis discloses a drinking straw (column 1, lines 5-10) further including one or more support strips (13 from Figs. 2-3, column 1, lines 55-60), wherein the one or more support strips are constructed of a biopolymer or fiber-based material (the strip 13 is the same material as strip 12 which is composed of regenerated cellulose, column 1, lines 46-60), wherein the one or more support strips extend longitudinally along a length of the straw (strip13 is spirally disposed along the entire longitudinal length of the body 11 from Fig. 1, column 1, lines 55-60), wherein the one or more support strips are provided in a layer gap (strip 13 is disposed in the body 11 between the two outer layers, in the gap between them, Figs. 1 and 3, column 1, lines 55-60).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissenbaum et al. (US 2016/0257098) in view of Davis (US 3,168,982), as applied to claims 1-3, 5-11, 13-18 and 20-21 above, and further in view of Margetson (US 2004/0256015).
Nissenbaum does not disclose wherein at least one of the at least one outer film layer or the at least one inner layer includes one or more perforations.
Margetson discloses a plastic drinking straw (paragraph [0005]) wherein at least one of the at least one outer film layer or the at least one inner layer includes one or more perforations ([0008]) in order to provide a straw which filters out large particles ([0003]).

Wicking will occur in Nissenbaum once perforations are provided since the central layer is contains natural fibers as discussed above.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW M570087, English translation of Description) in view of Davis (US 3,168,982), as applied to claims 1-3, 5-11, 13-17 and 21 above, and further in view of Margetson (US 2004/0256015).
Yang does not disclose wherein at least one of the at least one outer film layer or the at least one inner layer includes one or more perforations.
Margetson discloses a plastic drinking straw (paragraph [0005]) wherein at least one of the at least one outer film layer or the at least one inner layer includes one or more perforations ([0008]) in order to provide a straw which filters out large particles ([0003]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein at least one of the at least one outer film layer or the at least one inner layer includes one or more perforations in Yang in order to provide a straw which filters out large particles as taught or suggested by Margetson.
.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW M570087, English translation of Description provided herein) in view of Davis (US 3,168,982), as applied to claims 1-3, 5-11, 13-17 and 21 above, and further in view of Nissenbaum et al. (US 2016/0257098).
Yang does not disclose wherein one of the first and third layers includes a multi-layered laminate construct and further including one or more additional layers of film material.
Nissenbaum discloses a straw wherein one of the first and third layers includes a multi-layered laminate construct (since any layer and its adjacent tie layer is a multi-layered laminate construct [0064] – [0108]), further including one or more additional layers of film material ([0064] – [0108]) in order to provide reduced water vapor transmission and oxygen transmission rate while maintaining the mechanical features of flexible sheet (paragraph [0011]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein one of the first and third layers includes a multi-layered laminate construct and further including one or more additional layers of film material in Yang in order to provide reduced water vapor transmission and oxygen transmission rate while maintaining the mechanical features of flexible sheet as taught or suggested by Nissenbaum.


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 8/20/21 have been carefully considered but are moot since all of the 102 and 103 rejections set forth in the non-final rejection of 4/20/21, pages 2-8, paragraphs 2-10 have been withdrawn in favor of the new rejections set forth above.
Applicant has argued that the cited references fail to teach or suggest, alone or
in combination, all of the recited claim elements detailed herein. In particular, the cited references, including the primary Nissenbaum and Yang publications, fail to teach or suggest at least the details of the biopolymer outer/first circumferentially wrapped layer defining a spiral-wrapped construct having a plurality of adjacent wrap sections along the length of the fiber-based central/second layer, in addition to the other recited elements of the claims.  However, Davis discloses the details of the biopolymer outer/first circumferentially wrapped layer defining a spiral-wrapped construct having a plurality of adjacent wrap sections along the length of the fiber-based central/second layer, in addition to the other recited elements of the claims as discussed above (column 1, lines 43 – 61 and Figs. 1-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 24, 2021